Citation Nr: 0630141	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Service connection for a digestive condition.

2. Service connection for low back pain.

3. Service connection for sleep apnea.

4. Service connection for obsessive compulsive disorder.

5. An initial evaluation in excess of 0 percent for 
hemorrhoids. 


REPRESENTATION

Veteran represented by: AMVETS

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to August 
1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In July 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The issues of an initial evaluation for hemorrhoids, 
obsessive compulsive disorder, and sleep apnea are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 

FINDINGS OF FACT

1. At a July 2006 hearing, the veteran indicated that he 
wished to withdraw his appeal on the issue of entitlement to 
service connection for a digestive condition. 

2. There is no medical evidence showing a current disability 
manifested by lumbosacral strain or any condition related to 
the back.





CONCLUSIONS OF LAW

1. The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for a digestive disorder.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2005).

2. A current disability manifested by low back pain was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein. 
38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2003.  
The RO provided the veteran letter notice to his claim for 
service connection in an October 2002 letter, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. section 5103(a) and 38 C.F.R. section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice of the type of evidence necessary to 
establish an effective date in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are VA treatment records associated with the claims 
file.  There is no VA exam of record.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in section 3.309, section 3.313, section 
3.316, and section 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that he has a 
diagnosed condition manifested by low back pain.  However, VA 
treatment records show no diagnosis of a lumbar condition, or 
any condition related to the spine.  The veteran's mere 
assertions, without any other support, do not meet the 
criterion of 38 C.F.R. § 3.159(c)(4), which would trigger the 
duty to provide a VA medical examination.  Thus, even though 
there is not a VA examination of record, the VA has fulfilled 
its duty to assist.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Withdrawn Claims

Under 38 U.S.C.A. section 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In testimony before the undersigned Judge in July 2006, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issue of entitlement to service connection for a 
digestive disorder.  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. section 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  The veteran has withdrawn 
the issue of service connection for digestive disorder and 
there effectively remains no allegation of errors of fact or 
law for appellate consideration. As such, the Board does not 
have jurisdiction to review the appeal as to this issue.

Analysis

The veteran claims service connection for lumbosacral strain.  
In support of his claim, the veteran testified that he had 
back pain in service.  He stated that he currently 
experiences back pain once or twice a month, and when it 
happens he will be unable to walk for a day.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. section 
5107 (West 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Service medical records show a May 1989 notation of back 
pain.  Upon separation, the veteran reported back pain. 

VA treatment records from 2001 to 2006 show reports of 
chronic low back pain.  A January 2003 treatment record shows 
that the veteran had reported back pain since 1986.  
Examination showed no loss of lumbar lordosis.  The veteran 
could bend forward and touch his toes.  All movements were 
normal.  X-rays did not show any condition. The physician 
stated that the veteran's back was normal, as there was no 
evidence of any arthritic changes or degenerative disc in the 
back.  

A review of the evidence shows that service connection for 
low back pain is not warranted.  Although the record shows 
reports of current low back pain, service connection cannot 
be granted if there is no present disability. 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. The CAVC has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, VA treatment 
records do not show a diagnosis of any back condition.  As 
there is no medical evidence of any current condition, there 
is no current diagnosis of a present disability.

The Board notes the veteran's argument that he has a current 
back disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the veteran has 
a current disability or diagnosis.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the claim of service connection for low back pain is 
denied. 38 C.F.R. 
§§ 3.303, 3.304.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

  
ORDER

The appeal as to the issue of entitlement to service 
connection for a digestive disorder is dismissed. To this 
extent, the appeal is dismissed.
Service connection for low back pain is denied.


REMAND

The veteran claims service connection for obsessive 
compulsive disorder and sleep apnea.  The veteran also claims 
that an initial evaluation in excess of 0 percent for 
hemorrhoids is warranted.  

A review of the medical records shows that the veteran has a 
current diagnosis of obsessive compulsive disorder and that 
he is receiving treatment at a VAMC.  Additionally, upon 
separation, the veteran reported that he had trouble sleeping 
and was nervous.  A VA examination is required to see if 
these conditions are related to service.

At the July 2006 hearing, the veteran asserted that the 
hemorrhoids are worse than contemplated by the noncompensable 
rating.  In support of his contentions, the veteran testified 
that he bleeds three to four times a week and uses six pads a 
day to treat his hemorrhoids.  He also stated that he is 
unable to work due to this condition.  A VA examination is 
required to asses the current severity of the service-
connected hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the veteran 
for appropriate VA examinations for the 
obsessive compulsive disorder, sleep apnea 
and hemorrhoids.  The claims folder and a 
copy of this REMAND must be made available 
to and reviewed by the examiners prior to 
the examinations.   The examiners are 
asked to express an opinion to the 
following questions, as appropriate: 

(a) Is it likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current diagnosis of 
obsessive compulsive disorder is related 
to the nervousness noted in-service?  
  
(b) Does the veteran have a current 
diagnosis of sleep apnea.  If so, is this 
condition related or secondary to the 
obsessive compulsive disorder, or is it a 
separate condition.

(1) If the sleep apnea is a 
separate condition, the examiner 
should state if it is likely, at 
least as likely as not (a 50 percent 
probability), or unlikely that sleep 
apnea occurred in service without 
resorting to speculation.

(c) Are the hemorrhoids characterized by:

      (1) mild or moderate symptoms; 
(2) large or thrombotic irreducible, 
with excessive  redundant tissue, 
evidencing frequent recurrences; or
(3) with persistent bleedings and 
with secondary  anemia, or with 
fissures. 

2. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC) 
specifically reviewing all evidence.  The 
SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations 
to include the provisions of 38 C.F.R. 
section 3.655.  He should also be 
afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


